                 Case 3:20-cv-00260-HZ           Document 1        Filed 02/14/20       Page 1 of 4




 1

 2    THOMAS. R WALSH (OREGON BAR NO. 181628)
      INTERNATIONAL MARITIME GROUP, PLLC
 3    800 FIFTH AVENUE; SUITE 4100 | SEATTLE, WA 98104
      (OFFICE) 503.806.1750 | (FAX) 206.707.8338
 4    EMAIL: WALSH@MARITIME.LAW
 5    KEVIN BEAUCHAMP SMITH, PRO HAC VICE PENDING
      ATTORNEY AT LAW
 6    2442 NW MARKET STREET, PMB #10
      SEATTLE, WA 98107-4137
 7    EMAIL: KBEAUS@IX.NETCOM.COM

 8    ATTORNEYS FOR PLAINTIFF

 9

10                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON
11                                      PORTLAND DIVISION

12   BRUCE F. LOTHROP, an individual resident               Case No. : 3:20-cv-00260
     of Washington State
13
                      Plaintiff,
14                   v.                                       COMPLAINT FOR
                                                              BREACH OF CONTRACT &
15   MACGREGOR WALKER, an individual                          UNJUST ENRICHMENT
     resident of Oregon State
16
                      Defendant.
17

18

19          Plaintiff Bruce F. Lothrop brings this Complaint against Defendant MacGregor Walker

20   (“Walker”) for breach of contract based on Walker’s failure to pay for a State of Alaska Bristol

21   Bay Salmon fishing permit sold to him by Mr. Lothrop.

22                                                       PARTIES

23          1.       Bruce F. Lothrop is an individual resident of the State of Washington.

24   COMPLAINT FOR DAMAGES                                                    INTERNATIONAL MARITIME GROUP, PLLC
     BRUCE F. LATHROP V. MACCGREGOR WALKER                         800 FIFTH AVENUE, SUITE 4100 | SEATTLE, WA 98104
     Case No: 3:20-cv-00260                                              (OFFICE) 503.806.1750 | (FAX) 206.707.8338
25                                              PAGE 1 OF 4

26
                  Case 3:20-cv-00260-HZ       Document 1      Filed 02/14/20        Page 2 of 4




 1           2.      MacGregor Walker is an individual resident of the State of Oregon.

 2                                    JURISDICTION AND VENUE

 3           3.      The Court has subject matter jurisdiction based on diversity under 28 U.S.C. §

 4   1332 (a) as Plaintiff Lothrop, on one hand, and Defendant Walker on the other, are citizens of

 5   different states, and the amount in controversy exceeds $75,000, excluding interest and costs.

 6   Venue is appropriate in this Court under 28 U.S.C. § 1391 (b) (1) as Defendant Walker is the lone

 7   defendant and resides within this Court’s Judicial District.

 8                                     FIRST CLAIM FOR RELIEF

 9                                           (Breach of Contract)

10           4.      Bruce Lothrop and Walker entered into an agreement wherein Mr. Lothrop sold

11   and transferred his Alaska State Commercial Fisheries Entry Permit to fish for Salmon in Bristol

12   Bay (“Fishing Permit”) to Mr. Walker.

13           5.      Mr. Walker prepared a bill of sale for $130,000 stating that the amount was “to be

14   paid off on a payment plan”. [Please see Exhibit 1 “Bill of Sale” attached hereto].

15           6.      Mr. Lothrop signed the bill of sale on June 1, 2017

16           7.      The Fishing Permit was transferred to Mr. Walker through the State of Alaska

17   Commercial Fisheries Entry Commission (“CFEC”) in a document stamped June 19, 2017 by the

18   CFEC. [Exhibit 2 – “CFEC Transfer Document” attached hereto].

19           8.      The CFEC transfer document for the Fishing Permit identifies the purchase price

20   to be paid “in periodic payments over time”. [Exhibit 2, pg. 2].

21           9.      Mr. Walker made one payment to Mr. Walker for the Fishing Permit in 2017.

22           10.     No payments were made by Walker to Lothrop for the Salmon Permit in 2018 and

23   2019.

24   COMPLAINT FOR DAMAGES                                                INTERNATIONAL MARITIME GROUP, PLLC
     BRUCE F. LATHROP V. MACCGREGOR WALKER                     800 FIFTH AVENUE, SUITE 4100 | SEATTLE, WA 98104
     Case No: 3:20-cv-00260                                          (OFFICE) 503.806.1750 | (FAX) 206.707.8338
25                                           PAGE 2 OF 4

26
                  Case 3:20-cv-00260-HZ       Document 1      Filed 02/14/20        Page 3 of 4




 1           11.     A balance of $120,000 is owed to Mr. Lothrop for the sale of his Fishing Permit

 2   to Walker.

 3           12.     Walker has breached his agreement to pay Lothrop for the Fishing Permit sold and

 4   transferred to Walker.

 5           13.     Lothrop has been damaged by Walker’s breach in an amount to be proved at trial.

 6                                    SECOND CLAIM FOR RELIEF

 7                                           (Unjust Enrichment)

 8           14.      Mr. Lothrop transferred his Fishing Permit to Walker with the expectation that

 9   Walker would pay for the valuable permit.

10           15.     On information and belief Plaintiff alleges that Walker fished under the rights

11   conveyed by the Fishing Permit during the 2018 and 2019 Bristol Bay Salmon Seasons.

12           16.     On information and belief Plaintiff alleges that Walker’s use of the Fishing Permit

13   has generated income to Walker.

14           17.     Other than one initial payment, Walker has not made any further payments to

15   Plaintiff.

16           18.     Walker has not responded to communications from Plaintiff seeking additional

17   payments.

18           19.     By using the Fishing Permit without paying for it, Walker has been unjustly

19   enriched by the income generated by his use of the Permit.

20           20.     By possessing the Fishing Permit without paying for it, Walker has been unjustly

21   enriched by the fair market appreciation of the value of the permit over and above the $130,000

22   agreed purchase price.

23

24   COMPLAINT FOR DAMAGES                                                INTERNATIONAL MARITIME GROUP, PLLC
     BRUCE F. LATHROP V. MACCGREGOR WALKER                     800 FIFTH AVENUE, SUITE 4100 | SEATTLE, WA 98104
     Case No: 3:20-cv-00260                                          (OFFICE) 503.806.1750 | (FAX) 206.707.8338
25                                           PAGE 3 OF 4

26
                    Case 3:20-cv-00260-HZ       Document 1       Filed 02/14/20        Page 4 of 4




 1             21.     Plaintiff is entitled to damages and/or injunctive relief against Walker as result of

 2   Walker’s unjust enrichment as a result of Walker’s using and possessing the Fishing Permit while

 3   not paying for it.

 4                                                   PRAYER

 5             WHEREFORE, Plaintiff Bruce Lothrop respectfully requests the Court for the following

 6   relief:

 7             1.      An order awarding damages Plaintiff for Walker’s breach of the Fishing Permit

 8   sale agreement.

 9             2.      An order of injunction against Walker’s further use of the Fishing Permit absent

10   payment to Plaintiff.

11             3.      An order awarding Plaintiff its reasonable attorneys’ fees and costs, and

12             4.      For such other relief that the Court deems just, equitable and proper.

13             DATED this 14th day of February, 2020.

14
                                               INTERNATIONAL MARITIME GROUP, PLLC
15
                                               By:       /s/ Thomas R. Walsh
16
                                               THOMAS R. WALSH, (OREGON BAR NO. 181628)
                                               800 FIFTH AVENUE; SUITE 4100 | SEATTLE, WA 98104
17
                                               PHONE: (503) 806-1750 | FAX: (206) 707-8338
                                               WALSH@MARITIME.LAW
18

19

20

21

22

23

24   COMPLAINT FOR DAMAGES                                                   INTERNATIONAL MARITIME GROUP, PLLC
     BRUCE F. LATHROP V. MACCGREGOR WALKER                        800 FIFTH AVENUE, SUITE 4100 | SEATTLE, WA 98104
     Case No: 3:20-cv-00260                                             (OFFICE) 503.806.1750 | (FAX) 206.707.8338
25                                             PAGE 4 OF 4

26
